—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), entered July 31, 1998, which, upon a jury verdict, is in favor of the defendants and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court was correct in denying the plaintiffs motion to set aside the verdict as against the weight of the evidence. A jury verdict should not be set aside unless the jury could not have reached the verdict on any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493, 499; Ruscito v Early, 253 AD2d 461; Nicastro v Park, 113 AD2d 129). Upon our review of the record, we find that the jury’s verdict was based upon a fair interpretation of the evidence (see, Aldrich v Hagan, 243 AD2d 432; Gross v Napoli, 216 AD2d 524).
The plaintiffs objection to the court’s charge is unpreserved for appellate review (see, Nelson v City of New Rochelle, 154 AD2d 661). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.